Citation Nr: 1424295	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  99-09 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for headaches, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a prolonged motor distal nerve disorder of the upper extremities.


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1986 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran's claims file was subsequently transferred to the VA RO in St. Louis, Missouri.

The Veteran requested a hearing before a member of the Board when he filed his May 1999 substantive appeal.  In July 2000, he was notified that he was scheduled for a hearing in August 2000.  In an August 2000 statement, the Veteran withdrew his request for a hearing.  Accordingly, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2012).

In February 2001, July 2010, September 2011, October 2012, and May 2013, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development.  The requested actions were completed as a result of the Board's most recent remand regarding the issues of service connection for tinnitus and headaches.  Based on the foregoing, the Board finds that there has been compliance with the Board's prior remands for the issues of service connection for tinnitus and headaches.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board's February 2001 decision included denials of two issues, a grant of one issue, and remands of numerous issues, including the ones on appeal here.  In a decision by the Court of Appeals for Veterans Claims (Court) in June 2002, the Court concluded that it did not have jurisdiction of the issues currently before the Board.  The Court did vacate the Board's denial of two issues.  Those issues were subsequently decided following further development and are not currently on appeal to the Board.

The issue of service connection for a nerve disorder of the wrists, to include carpal tunnel syndrome was previously before the Board in February 2001, July 2010, September 2011, October 2012, and May 2013.  The Board remanded the claim for additional development.  The Appeals Management Center (AMC) subsequently issued a rating decision in September 2013 wherein it granted a noncompensable rating for bilateral carpal tunnel syndrome, effective September 18, 1998.  Consequently, the benefits sought on appeal as to that disability have been granted in full and there is no further action that need be taken by the Board as to that issue.  The Veteran has submitted a Notice of Disagreement with the September 2013 rating decision regarding the effective date and the amount of the rating; however, an appeal has not been perfected.  The Board does, however, continue to have jurisdiction over the remaining issue as listed on the title page (service connection for a prolonged motor distal nerve disorder of the upper extremities).
This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of service connection for a prolonged motor distal nerve disorder of the upper extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's bilateral tinnitus is etiologically related to his active duty service.

2.  The preponderance of the evidence shows that the Veteran's headache disability is not related to service and was not caused or aggravated by any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).
2.  The criteria for service connected for a headache disability, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183   (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements was furnished to the Veteran most recently in a June 2011 supplemental statement of the case.  The issues were readjudicated subsequently in a July 2013 supplemental statement of the case.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The claims file includes medical records and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

A VA examination for tinnitus was obtained in October 2011 and an addendum opinion was obtained in June 2013.  VA examinations for headaches were obtained in February 1999, April 2009, and November 2011.  Addendum opinions were obtained in October 2012 and July 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations/opinions.  The reports include clinical examinations, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings relevant to the criteria for rating the disability at issue.  While prior opinions regarding headaches were deficient in regards to an opinion on etiology, the most recent opinion is adequate   Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
II.  Service Connection Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service-connected disease or injury." 38 C.F.R. § 3.310.  In addition, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Id. 

During the course of this appeal, VA amended 38 C.F.R. § 3.310 (effective October 10, 2006), to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310 (b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310 (b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board acknowledges that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Tinnitus

With regard to the Veteran's tinnitus claim, he underwent a VA examination in October 2011.  The examiner stated that an opinion could not be provided without resorting to speculation because there were discrepancies in the Veteran's reports of onset of symptoms.  The record reflects that the Veteran has reported onset in 1987, 1988, and 1989.  It is noted that all of those dates were during his period of active service.  

The Veteran's service treatment records (STRs) tend to support the claim.  The Veteran was routinely exposed to hazardous noise exposure, as noted by a September 1988 audiogram.  Also, the Veteran complained of ringing ears in January 1988 that was diagnosed as exudative tonsillitis.  Finally, the Veteran was diagnosed with otitis media and externa in September 1988 and February 1993.

While the examiner indicated being unable to determine the etiology of tinnitus without resorting to speculation because there had been several onset dates reported by the Veteran, service connection is warranted.

In view of the totality of the evidence, the Board finds that it is at least as likely as not that tinnitus was incurred during the Veteran's service.  This determination is based on the Veteran's STRs and reported onset of symptoms during service.  The Board finds the evidence to be at least in equipoise and, resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for tinnitus is warranted.

IV.  Headaches

The Veteran is claiming service connection for headaches on a direct basis and a secondary basis.  He alternatively argues that his headaches are caused by an in-service head injury from January 1987 or by his service-connected hypertension.

The Veteran's STRs include records that document treatment from a German hospital after the Veteran suffered a "closed head injury" in January 1987 due to being hit by a car.  The report indicates that he was admitted to the hospital for 2 days.  X-rays were negative for any fractures.  His condition on discharge was noted to be "good."  The records note that sutures were used for a laceration the Veteran had over his left eye.  The STRs indicate that the Veteran remained in sick leave for nine days before returning to duty.  The sutures were removed a couple of days after he was released from the hospital and nothing of note was indicated on the report.  The next entry, a few days later, indicated that he complained of pain on his upper left leg and right shoulder.  He also reported experiencing dizzy spells in the mornings.  There are no other follow-up entries that relate headaches to the accident.

There are a few entries in the STRs where the Veteran complained of headaches, including November 1987, January 1988, June 1989, February 1993, and January 1994.  However, in each instance the headaches were reported to be associated with the flu or a head cold.

A separation examination was conducted in July 1994.  Clinical evaluation of the head resulted in normal findings.  The Veteran reported his head injury from January 1987, but he denied "frequent or severe headaches."  There are no other records from service that are of concern to this analysis.
The Veteran underwent a VA neurological examination in February 1999.  The Veteran reported that during service, he had a concussion that rendered him unconscious for a brief period of time and he regained consciousness in the hospital.  This corresponds to the incident in January 1987, described above.  The examiner reported that the Veteran had some sutures of the left supraorbital area as a result of the injury.

The Veteran reported that he was currently having headaches that occur with variable frequency, "some times more than once a week but which are usually not disabling."  He described having to "stop for a few moments until the pain lessens a little bit and he takes a fair amount of aspirin for it with fairly good results.  The headaches may be generalized but are preferentially on the right side of his head and often are mildly throbbing in nature.  They can occur at any time of the day and may last up to two hours but usually last just a brief period of time.  There are no other symptoms associated with the headaches."

On examination, the Veteran was reported to be alert, oriented, and cooperative and his mentation was normal for the purposes of the neurologic examination.  The cranial nerves II through XII were intact with no signs of increased intracranial pressure or focal neurologic deficits.  "On motor examination he [had] normal muscle tone and strength with no atrophy vesiculation or abnormal movements present.  On sensory examination he [was] intact throughout all modalities."  The examiner reported the following impression: "Normal neurologic examination in an individual with mild mainly muscle contraction type headaches which may be related to his hypertensive state but may also be unrelated and with transient paresthesias associated with certain body positions or repetitive movements."

The Board remanded this issue in February 2001 because there was no indication that the examiner reviewed the claims file and the examiner did not address whether there was any relationship between the Veteran's claimed headaches and his service-connected residuals of a closed head injury.  The Board also noted that the examiner's opinion, as to whether the headaches were related to his service-connected hypertension, was contradictory.
The Veteran underwent a neurological examination in April 2009.  The Veteran reported having headaches starting in 1989 because of the 1987 accident but that he was never treated for the headaches.  The examiner diagnosed tension headaches and opined that there was no convincing medical evidence that ties his current complaints to his service.  The examiner noted that the STRs show complaints of headaches, but they "are always associated with fever, sore throat, etc. (i.e., viral syndrome)."  After the 1987 accident, the examiner notes, there were no neurologic complaints other than morning dizziness and there is no mention of headaches.

The examiner provided the following conclusion: the STRs "do not support the presence of a significant headache disorder.  There are no medical records that carry his headache complaints back to [the] service period...  Post-traumatic headaches typically manifest at the time of the inciting injury or within days to weeks thereafter.  They commonly wane over several months to a couple of years but may continue indefinitely.  There is no convincing medical evidence that tie his current complaints to his service."  However, the VA examiner failed to comment upon whether the headaches were caused by or worsened by the Veteran's hypertension.

An April 2009 VA traumatic brain injury examiner indicated that the Veteran reported bi-frontal headaches which encircled his head and occurred twice per week and were of moderate severity.  Although the examiner indicated that there were no residual cognitive, motor, or emotional/behavioral deficits from a traumatic brain injury, the examiner failed to specifically comment upon whether the headaches were caused or aggravated by the Veteran's closed head injury.

The Veteran underwent another VA examination in November 2011.  The examination report indicates that a diagnosis of migraine headaches was provided in 1987.  As will be discussed below, the Board finds that this entry reflects only the Veteran's self-reported history.

The Veteran reported two incidents.  First, an accident with "a military tank when his head hit the top of a vehicle.  The impact was so [severe] that he lost his molars. He states that he had headaches after that."  Second, in "a separate incident in 1987 as a pedestrian, he was run over by a [car].  He states that he was unconscious and hospitalized for 2 days.  He states that he was unable to walk for 10-20 days but gradually regained the ability to walk.  Afterwards he suffered headaches and photophobia.  He notes this as a concussion."

The Veteran reported currently suffering from constant head pain, pulsating or throbbing head pain, and pain that starts in the left temple and moves across the forehead to the right.  He also reported experiencing nausea, vomiting, sensitivity to light, and sensitivity to sound.  The Veteran indicated prostrating attacks more frequently than once per month.

While the examiner diagnosed the Veteran with migraine headaches, no opinion on etiology was provided.  Also, there was no opinion on the relationship between the headaches and the Veteran's head injury or hypertension.

An addendum VA opinion was provided in October 2012.  The examiner noted that the Veteran's treatment records, going back to August 1998, make first mention of a headache in October 2001 when he complained of neck pain and a headache.  In July 2002, he complained of occasional headaches in the mornings.  In February 2005, he presented to the emergency room complaining of a severe headache and associated dizziness.

The examiner concluded that there is "no evidence of a headache disorder in service."  The examiner opined that he "cannot establish a nexus between his current claims of headache and his service making, it unlikely the two are related."  In regards to secondary service connection, the examiner provided the following: "Hypertension is only considered a primary cause for headache in the circumstance of malignant hypertension.  [The Veteran] does not have the former so [hypertension] cannot be a cause of the latter.  Headache is a commonly described potential side effect of almost every drug on the market.  While it is possible his headaches could be a side effect of medication (specifically his anti-[ hypertension] medication) there is no evidence to suggest that this is likely."

Another addendum opinion was provided in July 2013.  The examiner opined that there "is no evidence of a headache disorder in service.  There are documented headaches associated with systemic illness (infection) but this is a constitutional symptom and not a headache disorder.  Post-traumatic headaches typically occur at the time of or within weeks following the inciting head injury.  There is no evidence of this in service or subsequent medical records.  There is nothing in the medical records here to support the presence of a [headache] disorder prior to October 2001.  I cannot establish a nexus between his current claims of headache and his service head injury making it unlikely the two are related.  Hypertension is not a medically recognized cause of headache in the neurological literature outside the circumstance of malignant hypertension or hypertensive encephalopathy.  Once blood pressure is returned to non-malignant levels, the [headache] resolves.  As he does not have chronic malignant hypertension he cannot have hypertension induced headache.  Headache is a commonly described potential side effect of almost every drug on the market.  While it is possible his headaches could be a side effect of medication (specifically his anti-[hypertension] medication), there is no evidence to suggest that this is likely."

There is no other medical evidence of note in the file to consider.  The Board also considered the Veteran's lay statements.  Although lay persons are competent to provide opinions on some medical issues, the etiology of chronic headaches falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1377.  Therefore, the Veteran is not considered competent (meaning medically qualified) to address whether any current complaints are related to findings in service or to his service-connected disabilities.

The Veteran asserts that his headaches are related to his in-service head injury.  He has reported various onsets of his headaches, including since he suffered a head injury in 1987.  The Veteran's statements regarding the onset of his headaches may be competent to support his claim where the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  While the Veteran's reports of a continuity of symptoms since service are competent, it appears to the Board that he has made such reports only in conjunction with his claim for benefits.  The contemporaneous evidence of record does not show such continuity.  Not until after the Veteran filed his claim for service connection, and he was afforded the VA examination, does the medical evidence show that he reported chronic headaches.  Given the lack of contemporaneous record, the Veteran's recent reports of a continuity of symptomatology are not credible.

Also, the history provided by the Veteran at the November 2011 examination, which includes an assertion that he was involved in a second accident involving a tank in which he lost his molars, is not credible.  There is no indication of this incident in the STRs, and other than at the November 2011 examination, the Veteran made no mention of this alleged accident.

The Veteran also indicated that he could not walk for 10-20 days after the 1987 accident.  However, that is clearly contradicted by the STRs.  The medical records make no mention of an inability to walk.  In fact, the records note that the Veteran was in "good" condition when he was discharged two days after the accident.  The only notation was that he had received sutures for a laceration above his eye.  These contradictions tend to discredit the Veteran's statements.

The evidence as a whole shows no continuity of symptomatology of migraine headaches since service.  38 C.F.R. § 3.303(b) (2006); Mense v. Derwinski, 1 Vet. App. 354 (1991).  As such, in order for service connection to be awarded, the evidence of record must show a link between the Veteran's current diagnosed disorders and his period of service.  Here, the several opinions from the VA examiner, did not find a link between the Veteran's current diagnosed headaches and his period of service.

Regarding the Veteran's claim that his headaches are related to his service-connected head injury or hypertension, the evidence does not support service connection.  In the most recent opinion, the examiner noted that he could not establish "a nexus between [the Veteran's] current claims of headache and his service head injury making it unlikely the two are related."  Further, the examiner noted that hypertension is not a medically recognized cause of headaches.  While the examiner indicated that "it is possible [the Veteran's] headaches could be a side effect of medication...there is no evidence to suggest that this is likely."  There is no contrary medical opinion of record that links the Veteran's headaches to his service-connected disabilities.

The Board notes that a February 1999 VA examiner indicated that the Veteran's headaches might be related to his hypertensive state.  This opinion, however, does not adequately support a finding of service connection because the examiner did not offer any rationale.  A medical opinion must contain a rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) and Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The subsequent VA opinions all conclude that the Veteran's hypertension is not related to headaches and provide rationales for that conclusion.

The Board also notes that while the November 2011 examination report listed a diagnosis of migraine headaches as having been made in 1987, there is nothing in the record that supports this finding.  There are no STRs that support that finding and there are no treatment records that support that finding.  The Board does not grant any probative value to that note, especially in light of the rest of that examination report, which makes no mention of the Veteran's headaches having an onset in service.

In sum, the weight of the competent and credible evidence is against a finding that the Veteran's claimed headaches are related to his period of service, including as secondary to his in-service head injury and/or hypertension.  As the preponderance of the evidence is against the claim for service connection for headaches, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for headaches, to include as secondary to a service-connected disability, is denied.


REMAND

While the Board greatly regrets the further delay that a remand of the issue of service connection for a prolonged motor distal nerve disorder of the upper extremities will cause, the record remains inadequate for appellate review.

The Veteran is entitled to substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In May 2013, the Board remanded this issue so that a VA etiology opinion could be obtained.  The resulting examination report did not comply with the Board's remand directives.  The Board had previously remanded this case numerous times for the purpose of obtaining an etiology opinion, but the resulting addendums to the examination reports again fail to comply with the Board's directives.

With regard to the Veteran's neurological disabilities, the AMC granted service connection for bilateral carpal tunnel syndrome in September 2013.  However, the diagnosis and etiology of a prolonged motor distal nerve disorder of the upper extremities remains confused in the record.  The examiner is again asked to specifically state whether the Veteran has any neurological disabilities of the upper extremities other than carpal tunnel syndrome and to state specifically whether the Veteran has a prolonged motor distal nerve disorder of the upper extremities.  The examiner is again asked to address the significance of an August 1995 EMG/NCV study.

Following the Board's May 2013 remand, a July 2013 addendum to the VA examination report attempted to address the deficiencies of the original report.  However, the July 2013 addendum explains that the examiner "found no evidence of hand complaints of either carpal tunnel syndrome or ulnar neuropathy in service.  However, as there is reportedly an EMG suggesting possible carpal tunnel syndrome I will assume he had some sort of complaint leading to the study.  It should be noted there was no mention of ulnar neuropathy on that study."  It remains unclear if the examiner reviewed the clinical report dated August 17, 1995.  That treatment report indicates that a "new finding" was "borderline prolonged (B) [bilateral] median N [nerve] motor distal latency."  Before appellate review can proceed a medical opinion is required to discuss and interpret that finding in relation to the Veteran's claim for service connection for prolonged motor distal nerve disorder of the upper extremities.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who performed the November 2011 neurological disorders examination (and prepared the December 2012 and July 2013 addendum reports) so that a more adequate addendum opinion may be rendered.  If that examiner is no longer available, provide the claims file to another equally qualified examiner.  A new physical examination is only required if it is deemed necessary by the examiner, in which case one should be scheduled.  

The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The treatment record dated August 17, 1995 (i.e., the August 1995 EMG/NCV study) must be provided to the examiner.  The document is located in the Veteran's VBMS file and the "receipt date" is noted to be July 17, 2011.

The examiner must address the significance, if any, of the August 1995 EMG/NCV study reflecting a finding of "borderline prolonged (B) median N motor distal latency."

The examiner is asked to address the following questions:

(a)  Does the Veteran have prolonged motor distal nerve disorder of the upper extremities?

(b)  If the answer to the previous question is yes, is it at least as likely as not (i.e. probability of 50 percent or greater) that any currently diagnosed prolonged motor distal nerve disorder of the upper extremities is etiologically related to the Veteran's active military service, including that this condition had its onset during the Veteran's military service?

(c)  Does the Veteran have any other nerve disorders of the upper extremities, besides carpal tunnel syndrome?

(d)  If the answer to the previous question is yes, is it at least as likely as not (i.e. probability of 50 percent or greater) that any currently diagnosed nerve disorder of the upper extremities, besides carpal tunnel syndrome, is etiologically related to the Veteran's active military service, including that this condition had its onset during the Veteran's military service?

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  The Board stresses that this case has already been remanded multiple times over a period of several years, and non-compliance with prior Board remand directives has resulted in regrettable delay to the Veteran.  Compliance with the directives of the Board's remands is essential to providing the Veteran with proper appellate review.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


